NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOSE Z. RODRIGUEZ,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent. '
2011-3073 ..
Petition for review of the Merit Systems Protection
Board in case no. DA0841100547-1-1.
ON MOTION
Before PROST, MAYER, AND GAJARSA, Circuit Judges.
PER CUR1AM.
ORDER
Jose Z. Rodriguez moves for reconsideration of the
c0urt's order dismissing this petition as untimely
Up0n consideration thereof

Ro1)R1GUEz v. oPM 2
IT ls 0RDERED THAT:
The motion is denied.
FoR THE CoURT
UCT 2 5 2911 /S/ Jan H0rba1y
Date J an Horba1y
C1erk
cc: Edward P. Fahey, Jr., Esq. F"_ED
D 1 G. Ed 1 h' k, E _ U.S.COURTOFAPPEA FOR
°“g as 9 sc le sq rHEF£nERALc1Rcii'r
520 001 2 6 zim
emnnonsmx
_cuzm